DETAILED ACTION
Status of Claims 
Claims 1-20 have been considered. It is hereby acknowledged that the following papers have been received and placed of record in the file:
Abstract 							-Receipt Date 05/11/2021
Application Data Sheet 						-Receipt Date 05/11/2021
Claims 								-Receipt Date 05/11/2021
Drawings-only black and white line drawings			-Receipt Date 05/11/2021
Specification							-Receipt Date 05/11/2021
Information Disclosure Statement (IDS) 				-Receipt Date 05/30/2021
Information Disclosure Statement (IDS) 				-Receipt Date 11/25/2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63/023,586, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-20 of this application. There is no support in the prior filed application for claim 1 which recites: 
an execution module comprising a first execution unit, a second execution unit and a clock gating circuit, the second execution unit configured to execute a plurality of instruction types, the execution module configured to: 
receive the decoded instruction for executing from the instruction decoding module, 
execute the decoded instruction via a particular logic circuit from a plurality of first logic circuits associated with the first execution unit, wherein the plurality of first logic circuits except the particular logic circuit is turned off during the execution via the clock gating circuit, 
determine whether a type of the decoded instruction is included in the plurality of instruction types or not, and 
in response to a determination that the type of the decoded instruction is not included in the plurality of instruction types, disable a plurality of second logic circuits included in the second execution unit via the clock gating circuit.
	While the prior filed application discloses “Graph theory is used to group the instruction sets and at one point, only one path in the graph is active” (Specification page 1 last paragraph) and “Instructions are grouped in a way that only one logic cone is active during the execution of instruction; thereby turning off all other logic cones” (Drawings page 8 claim 4), the prior filed application does not describe determining a type of a decoded instruction and disabling second logic circuits in response to determining the type is not included in the plurality of instruction types executed by the second logic circuits, as described in claim 1. For example, the prior filed application does not mention the word “type” in the context of an instruction type. Further, the specification of the current application is 28 pages while the prior filed application is 4 pages and the prior filed application does not include Figures 2, 4, and 7 in the current application. This discrepancy is further evidence that the prior-filed application fails to provide adequate support for the claims of the current application. 
	Since claims 9 and 15 recite similar limitations, there is similarly no support in the prior-filed application for claims 9 and 15. Further, there is no support for the dependent claims as they depend on claims which are not supported. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/30/2021 and 11/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Examiner notes that the IDS filed 11/25/2021 appears to have a typo in the foreign patent number “02033733” since the patent number of the attached foreign reference is “102033733”, the IDS has been annotated with the corrected patent number. 

Specification
The abstract of the disclosure is objected to for numerous informalities and should be corrected as follows:
A micro-controller unit (MCU) for low power IoT and edge computing applications is disclosed. The MCU includes an instruction fetching module configured to fetch instructions from an instruction memory, an instruction decoding module configured to decode an instruction to obtain a decoded instruction, and an execution module including first and second execution units and a clock gating circuit. [[S]]The second execution unit is configured to execute instruction types. [[E]]The execution module is configured to receive a decoded instruction from the instruction decoding module and execute the decoded instruction via a particular logic circuit from first logic circuits associated with the first execution unit. [[F]]The first logic circuits except the particular logic circuit are turned-off during execution via the clock gating circuit. [[E]]The execution module is configured to determine whether a type of the decoded instruction is included in the instruction types or not and to disable second logic circuits included in the second execution unit via the clock gating circuit in response to a determination that the type of the decoded instruction is not included in the instruction types.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
[0071] lines 4-5 “the the” is a typo.
Appropriate correction is required.

Claim Objections
Claims 1, 5, 8-9, 12-15, 18, and 20 are objected to because of the following informalities:  
Claim 1 line 5, claim 9 line 5, and claim 15 line 4- should recite “a decoded instruction”
Claim 5 lines 8-9- add commas before and after “except the specific logic circuit of the plurality of second logic circuits” since the current language is unclear whether the plurality of first logic circuits are disabled or not and it appears that the plurality of first logic circuits are disabled according to [0072] of the specification 
Claims 5 line 3 and claim 12 line 2- “the instruction” should be “the type of the decoded instruction” to match the language from claim 1 and claim 9
Claims 7 and 14- “arithmetic logic unit (ALU), branch unit (BRU), and address generator unit (AGU)” and “multiplication unit, load and store unit (LSU), and divider unit” should each be preceded by “an/a”
Claim 9- indent the “executing” limitation
Claims 5, 8, 12-13, 18, and 20 - instances of “the instruction” should be “the decoded instruction” since the execution module in claim 1 receives “the decoded instruction” and not “the instruction” before it is decoded 
Claim 15 line 1- “compliance” should be “compliant” or “in compliance” 
Claim 15 lines 10-11- “the plurality of instruction types executed by a second execution unit” should be reworded to “wherein the plurality of instruction types is executed by a second execution unit”
Claim 15 line 9- “a type of the instruction” should be “a type of the decoded instruction”
Claims 18 and 20 are duplicates, one should be canceled
Appropriate correction is required.

Drawings
The drawings are objected to for the following reasons:
Figures 3 and 6 include text that is too small, for example, see the text inside boxes 332 and 342-346. 37 CFR 1.84(p)(3) requires that all numbers, letters, and reference characters measure at least 1/8 inches in height. The examiner asserts that at least some of the text in the drawings does not satisfy this requirement. Applicant is asked to print the drawings to measure and enlarge, where appropriate. Recall from 37 CFR 1.84(k) that drawings are reduced in size to two-thirds in reproduction. Hence, such small text will be difficult to read if not increased in size.
Figure 4 box 402- “TRAGET_PC” should be “TARGET_PC”
Figure 9- the text at the bottom should be rotated 180 degrees to be in an upright position, see CFR 1.84(i)
Figures 1-9 are not black and white, see CFR 1.84(a) and (L)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner suggests the following process for making the drawings black and white:
1.            Open the drawings PDF file with Adobe Acrobat Pro DC (a similar Adobe product may work, but the examiner has only tested this in Adobe Acrobat Pro DC);
2.            Click “File” and then click “Print”;
3.            Select “Adobe PDF” as the printer.  If not available, “Microsoft Print to PDF” may also work, though this has not been tested.  If neither option is available, this process may not be applicable, and applicant should try to find an alternate way to print in only black and white.
4.            Uncheck “Print in grayscale (black and white)”;
5.            Uncheck “Save ink/toner”;
6.            Click “Advanced”;
7.            Under “Color Management”, for the “Color Profile” field, select “Black & White” near the bottom of the list.  The examiner also had “Treat grays as K-only grays” checked, and “Preserve Black” checked.
8.            Click “OK” and then click “Print”.  The resulting PDF should comprise only black and white drawings.  Please review the final drawings for potential unintended consequences of this process.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1 and 9:
“an instruction fetching (IF) module”, which will be interpreted as at least one of a pipeline fetch stage of a processor, a program counter, a branch target buffer, and a multiplexer/selector, according to Fig. 3 and [0029].
“an instruction decoding (ID) module”, which will be interpreted as a pipeline decode stage according to [0030]. 
“the execution module configured to: determine whether a type of the decoded instruction is included in the plurality of instruction types or not” (claim 1) and “determining, by the execution module, whether a type of the decoded instruction is included in the plurality of instruction types or not” (claim 9), however, since no structure has been adequately provided in the disclosure, related 112(a)/(b) rejections are made below and this limitation will be given its broadest reasonable interpretation for purposes of examination.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Since claims 1 and 9 invoke 112(f) for the execution module determining whether a type of the decoded instruction is included in the plurality of instruction types or not, the disclosure is required to provide adequate structure for performing this function. However, the disclosure does not provide adequate structure to perform this function. While structural first and second execution units are claimed as part of the execution module, it is not clear whether the units themselves determine whether the type of instruction is included in the plurality of types or not. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
The dependent claims are rejected based on their dependence from rejected base claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the execution" in line 14.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this limitation will be interpreted as “the execution of the decoded instruction”
Claim 9 recites the limitation "the execution" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this limitation will be interpreted as “the execution of the decoded instruction”
Claim 15 recites the limitation "the execution" in lines 7-8 and in the last line.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this limitation will be interpreted as “the execution of the decoded instruction”
Claim 1 (and similarly claim 9) limitation “the execution module configured to: determine whether a type of the decoded instruction is included in the plurality of instruction types or not” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the claims describe that a generic execution module performs the function of determining if a type of the instruction is included in a plurality of types or not, but the disclosure does not describe the specific structure corresponding to the execution module that performs the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to determine  whether the type of instruction is included in the plurality of types or not. As would be recognized by one of ordinary skill in the art, determining whether the type of an instruction is included in a plurality of types may be performed in any numbers of ways in hardware, software, or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Since claim 9 recites similar limitations, claim 9 is also indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The dependent claims are rejected based on their dependence from rejected base claims.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Examiner suggests amending claims to recite “circuit” instead of “module” would not invoke 112(f) and would overcome this rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,478,225 (hereinafter, Brooks) in view of US 8,117,468 (hereinafter, Lin).
	Regarding claim 1, Brooks teaches:
1. A micro-controller unit (MCU) (Fig. 2 100), comprising: 
an instruction fetching (IF) module (Fig. 2 fetch unit 202 is a fetch stage) configured to fetch an instruction from an instruction memory (col 5 lines 40-46: fetch unit 202 fetches instructions from cache 204); 
an instruction decoding (ID) module (Fig. 2 decode unit 208 is a decode stage) configured to decode the instruction to obtain decoded instruction (col 6 lines 35-41: decode unit 208 identifies/decodes the instructions); and 
an execution module (Fig. 2 210a, 210b, 220, and 230) comprising a first execution unit (Fig. 2 210a and 210b), a second execution unit (Fig. 2 220 and 230) configured to execute a plurality of instruction types (col 7 lines 27-34: 220 executes floating point and graphics type instructions ; col 7 lines 62-65: 230 executes load/store type instructions), the execution module configured to: 
receive the decoded instruction for executing from the instruction decoding module (col 6 lines 1-2 and lines 35-36: 210 receives the decoded instructions for executing from decode unit 208), 
execute the decoded instruction via a particular logic circuit from a plurality of first logic circuits associated with the first execution unit (col 12 lines 59-67: simple instructions are executed by a particular logic circuit from a plurality of first logic circuits 410a or 410b associated with the first execution unit 210a-b),
	Brooks does not teach:
		the execution module comprising a clock gating circuit,
wherein the plurality of first logic circuits except the particular logic circuit is turned off during the execution via the clock gating circuit, 
the execution module configured to:
determine whether a type of the decoded instruction is included in the plurality of instruction types or not, and 
in response to a determination that the type of the decoded instruction is not included in the plurality of instruction types, disable a plurality of second logic circuits included in the second execution unit via the clock gating circuit.
	However, Lin teaches:
a logic circuit (Fig. 1 116) comprising a clock gating circuit (col 6 lines 5-9 and col 9 lines 42-46: the logic unit includes circuitry to turn on and off the supply of clock signals),
wherein a plurality of logic circuits except a particular logic circuit is turned off during execution via the clock gating circuit (col 8 lines 46-52: only the functional unit needed to execute the latest machine code is turned on while the plurality of other functional units are turned off), 
the logic circuit configured to:
determine whether a type of the decoded instruction is included in a plurality of instruction types or not (col 6 lines 14-20 and col 9 lines 26-32: the logic unit evaluates instructions to determine which functional unit needs to be turned on to execute the instruction; there may be a plurality of types of functional units as shown in col 11 of Table 1 and the logic circuit has to determine whether the type of the instruction matches one of the plurality of types of the functional units to determine which functional unit is needed to execute the instruction), and 
in response to a determination that the type of the decoded instruction is not included in a plurality of instruction types, disable a plurality of logic circuits via the clock gating circuit (col 6 lines 5-20, col 8 lines 46-52, and col 9 lines 26-32: the logic unit disables all other unneeded functional units in response to determining the specific functional unit needed to execute the instruction, this determining is also a determination that the type of the instruction does not match the types of the other functional units).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the core of Brooks to include the logic circuit of Lin such that the combination would include an execution module comprising the execution units 220a-b, 220, and 230 of Brooks and the clock gating circuit of Lin. In this combination, the execution module will determine whether an instruction has a type supported by one of the execution units 210a-b, 220, and 230. When an instruction has a type supported by 210a-b, the execution module will send signals to turn on one of 210a-b and to turn off the other, and will further send signals to disable 220 and 230. One of ordinary skill in the art would have been motivated to make this modification to reduce power consumption (Lin col 5 lines 39-45).


	Regarding claim 3, Brooks in view of Lin teaches:
3. The MCU as claimed in claim 1, wherein the plurality of instruction types associated with the second execution unit comprises: (a) load and/or store instructions, (b) multiplication instructions, and (c) division instructions (Brooks col 7 lines 30-34 and lines 62-62-65: FGU 220 is associated with multiply and divide instruction types and LSU 230 is associated with load and store instructions).

	Regarding claim 4, Brooks in view of Lin teaches:
4. The MCU as claimed in claim 1, further comprising a write back module (Brooks col 8 lines 62-64: SPU 240 is a write back module since it produces results to write back).

	Regarding claim 5, Brooks in view of Lin teaches:
5. The MCU as claimed in claim 1, wherein the execution module is further configured to execute the instruction via the second execution unit by: 
in response to a determination that the instruction is included in the plurality of instruction types (Lin col 6 lines 5-20 and col 9 lines 26-32: the logic unit evaluates instructions to determine which functional unit needs to be turned on to execute the instruction; in the combination, when a floating-point or load/store instruction is received, the logic unit will determine that the instruction matches one of the plurality of types supported by FGU 220 or LSU 230 and will turn on the corresponding unit), transmitting, by the first execution unit, operands associated with the instruction to the second execution unit (Brooks col 8 lines 17-25 and col 13 lines 43-49: operands, such as the address for a load, may be generated by one of the EXUs 210 and transmitted to LSU 230 or FGU 220; in the combination, the logic unit will perform this transmission in response to determining that an instruction will be executed by LSU 230 or FGU 220 and uses operands generated by one of the EXUs), 
activating a specific logic circuit from the plurality of second logic circuits via the clock gating circuit based on the type of the instruction (Lin col 6 lines 5-20 and col 9 lines 26-32: the logic unit 116 turns on the supply of clock signals to the specific logic circuit for executing an instruction based on the instructions type; in the combination, when the instruction type matches one of the types supported by FGU 220 or LSU 230, the logic unit will activate one of 220 or 230 using its clock gating circuit to supply clock signals to the respective unit), and 
disabling the plurality of second logic circuits except the specific logic circuit of the plurality of second logic circuits and the plurality of first logic circuits of the first execution unit via the clock gating circuit  (Lin col 6 lines 5-20, col 8 lines 46-52, and col 9 lines 26-32: the logic unit 116 turns off the supply of clock signals to all the functional units except the specific unit needed to execute the instruction; in the combination, when the instruction type matches one of the types supported by FGU 220 or LSU 230, the logic unit will disable one of 220 and 230 and will also disable 210a-b by turning off the supply of clock signals).
	
	Regarding claim 8, Brooks in view of Lin teaches:
8. The MCU as claimed in claim 1, wherein the plurality of first logic circuits of the first execution unit and the plurality of second logic circuits of the second execution unit are grouped in a way that a single logic circuit is activated during the execution of the instruction at a time (Lin col 8 lines 46-52: only the functional unit needed to execute an instruction is activated while all other functional units are powered off; in the combination, the first logic circuits 210a-b and the second logic circuits 220 and 230 are grouped in a way that a single logic circuit will be activated during execution of an instruction).

	Regarding claim 9, Brooks teaches:
9. A computer-implemented method, comprising: 
fetching, by an instruction fetching (IF) module (Fig. 2 fetch unit 202 is a fetch stage) of a micro-controller unit (MCU) (Fig. 2 100), an instruction from an instruction memory (col 5 lines 40-46: fetch unit 202 fetches instructions from cache 204); 
decoding, by an instruction decoding (ID) module (Fig. 2 decode unit 208 is a decode stage) of the MCU, the instruction to obtain decoded instruction (col 6 lines 35-41: decode unit 208 identifies/decodes the instructions);
receiving, by an execution module (Fig. 2 210a, 210b, 220, and 230) of the MCU, the decoded instruction for executing from the instruction decoding module (col 6 lines 1-2 and lines 35-36: 210 receives the decoded instructions for executing from decode unit 208), the execution module comprising a first execution unit (Fig. 2 210a and 210b), a second execution unit (Fig. 2 220 and 230) and the second execution unit configured to execute a plurality of instruction types (col 7 lines 27-34: 220 executes floating point and graphics type instructions ; col 7 lines 62-65: 230 executes load/store type instructions); 
executing, by the first execution unit, the decoded instruction via a particular logic circuit from a plurality of first logic circuits associated with the first execution unit (col 12 lines 59-67: simple instructions are executed by a particular logic circuit from a plurality of first logic circuits 410a or 410b associated with the first execution unit 210a-b), 
	Brooks does not teach:
		the execution module comprising a clock gating circuit,
wherein the plurality of first logic circuits except the particular logic circuit is turned off during the execution via the clock gating circuit; 
determining, by the execution module, whether a type of the decoded instruction is included in the plurality of instruction types or not; and
in response to determining that the type of the decoded instruction is not included in the plurality of instruction types, disabling, by the execution module, a plurality of second logic circuits included in the second execution unit via the clock gating circuit.
	However Lin teaches:
a logic circuit (Fig. 1 116) comprising a clock gating circuit (col 6 lines 5-9 and col 9 lines 42-46: the logic unit includes circuitry to turn on and off the supply of clock signals),
wherein a plurality of logic circuits except a particular logic circuit is turned off during execution via the clock gating circuit (col 8 lines 46-52: only the functional unit needed to execute the latest machine code is turned on while the plurality of other functional units are turned off), 
determining, by the logic circuit, whether a type of the decoded instruction is included in a plurality of instruction types or not (col 6 lines 14-20 and col 9 lines 26-32: the logic unit evaluates instructions to determine which functional unit needs to be turned on to execute the instruction; there may be a plurality of types of functional units as shown in col 11 of Table 1 and the logic circuit has to determine whether the type of the instruction matches one of the plurality of types of the functional units to determine which functional unit is needed to execute the instruction), and 
in response to a determining that the type of the decoded instruction is not included in a plurality of instruction types, disabling, by the logic circuit, a plurality of logic circuits via the clock gating circuit (col 6 lines 5-20, col 8 lines 46-52, and col 9 lines 26-32: the logic unit disables all other unneeded functional units in response to determining the specific functional unit needed to execute the instruction, this determining is also a determination that the type of the instruction does not match the types of the other functional units).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the core of Brooks to include the logic circuit of Lin such that the combination would include an execution module comprising the execution units 220a-b, 220, and 230 of Brooks and the clock gating circuit of Lin. In this combination, the execution module will determine whether an instruction has a type supported by one of the execution units 210a-b, 220, and 230. When an instruction has a type supported by 210a-b, the execution module will send signals to turn on one of 210a-b and to turn off the other, and will further send signals to disable 220 and 230. One of ordinary skill in the art would have been motivated to make this modification to reduce power consumption (Lin col 5 lines 39-45).


	Regarding claim 11, Brooks in view of Lin teaches:
11. The computer-implemented method as claimed in claim 9, wherein the plurality of instruction types associated with the second execution unit comprises: (a) load and/or store instructions, (b) multiplication instructions, and (c) division instructions (Brooks col 7 lines 30-34 and lines 62-62-65: FGU 220 is associated with multiply and divide instruction types and LSU 230 is associated with load and store instructions).

	Regarding claim 12, Brooks in view of Lin teaches:
12. The computer-implemented method as claimed in claim 9, further comprising in response to determining that the instruction is included in the plurality of instruction types (Lin col 6 lines 5-20 and col 9 lines 26-32: the logic unit evaluates instructions to determine which functional unit needs to be turned on to execute the instruction; in the combination, when a floating-point or load/store instruction is received, the logic unit will determine that the instruction matches one of the plurality of types supported by FGU 220 or LSU 230 and will turn on the corresponding unit): 
transmitting, by the first execution unit, operands associated with the instruction to the second execution unit (Brooks col 8 lines 17-25 and col 13 lines 43-49: operands, such as the address for a load, may be generated by one of the EXUs 210 and transmitted to LSU 230 or FGU 220; in the combination, the logic unit will perform this transmission in response to determining that an instruction will be executed by LSU 230 or FGU 220 and uses operands generated by one of the EXUs); 
activating a specific logic circuit from the plurality of second logic circuits via the clock gating circuit based on the type of the instruction (Lin col 6 lines 5-20 and col 9 lines 26-32: the logic unit 116 turns on the supply of clock signals to the specific logic circuit for executing an instruction based on the instructions type; in the combination, when the instruction type matches one of the types supported by FGU 220 or LSU 230, the logic unit will activate one of 220 or 230 using its clock gating circuit to supply clock signals to the respective unit); and 
disabling the plurality of second logic circuits except the specific logic circuit of the plurality of second logic circuits and the plurality of first logic circuits of the first execution unit via the clock gating circuit (Lin col 6 lines 5-20, col 8 lines 46-52, and col 9 lines 26-32: the logic unit 116 turns off the supply of clock signals to all the functional units except the specific unit needed to execute the instruction; in the combination, when the instruction type matches one of the types supported by FGU 220 or LSU 230, the logic unit will disable one of 220 and 230 and will also disable 210a-b by turning off the supply of clock signals).

	Regarding claim 13, Brooks in view of Lin teaches:
13. The computer-implemented method as claimed in claim 9, wherein the plurality of first logic circuits of the first execution unit and the plurality of second logic circuits of the second execution unit are grouped in a way that a single logic circuit is activated during execution of the instruction at a time (Lin col 8 lines 46-52: only the functional unit needed to execute an instruction is activated while all other functional units are powered off; in the combination, the first logic circuits 210a-b and the second logic circuits 220 and 230 are grouped in a way that a single logic circuit will be activated during execution of an instruction).

Claims 2, 10, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,478,225 (hereinafter, Brooks) in view of US 8,117,468 (hereinafter, Lin) and “Extensible and Configurable RISC-V based Virtual Prototype” (hereinafter, Herdt).
	Regarding claim 2, Brooks in view of Lin teaches: 
2. The MCU as claimed in claim 1, wherein the MCU is of variable pipeline structure (Brooks col 13 lines 61-63 and col 14 lines 1-5 and lines 26-28: the execution pipelines 410 and 420 may produce results in a variable number of cycles, may have different execution latencies and may be of arbitrary length, which indicates that the core has a variable pipeline structure).
	Brooks in view of Lin does not teach:
wherein the MCU is in compliance with RISC-V instruction sets
	However, Herdt teaches a RISC-V instruction set (page 2 section II. A. paragraph 1: RISC-V is an open and free architecture)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ISA of Brooks to be compliant with RISC-V as taught by Herdt. One of ordinary skill in the art would have been motivated to make this modification to reduce licensing costs since RISC-V is an open and free ISA (Herdt page 2 section II. A. paragraph 1 line 1).

	Regarding claim 10, Brooks in view of Lin teaches:
10. The computer-implemented method as claimed in claim 9, wherein the MCU is of variable pipeline structure (Brooks col 13 lines 61-63 and col 14 lines 1-5 and lines 26-28: the execution pipelines 410 and 420 may produce results in a variable number of cycles, may have different execution latencies and may be of arbitrary length, which indicates that the core has a variable pipeline structure).
	Brooks in view of Lin does not teach:
wherein the MCU is in compliance with RISC-V instruction sets
	However, Herdt teaches a RISC-V instruction set (page 2 section II. A. paragraph 1: RISC-V is an open and free architecture)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ISA of Brooks to be compliant with RISC-V as taught by Herdt. One of ordinary skill in the art would have been motivated to make this modification to reduce licensing costs since RISC-V is an open and free ISA (Herdt page 2 section II. A. paragraph 1 line 1).

	Regarding claim 15, Brooks teaches:
15. A micro-controller unit (MCIJ) (Fig. 2 100) with variable pipeline structure (col 13 lines 61-63 and col 14 lines 1-5 and lines 26-28: the execution pipelines 410 and 420 may produce results in a variable number of cycles, may have different execution latencies and may be of arbitrary length, which indicates that the core has a variable pipeline structure), the MCI configured to: 
fetch an instruction from an instruction memory (col 5 lines 40-46: fetch unit 202 fetches instructions from cache 204); 
decode the instruction to obtain decoded instruction (col 6 lines 35-41: decode unit 208 identifies/decodes the instructions); 
facilitate execution of the decoded instruction via a particular logic circuit from a plurality of first logic circuits included in a first execution unit col 12 lines 59-67: simple instructions are executed by a particular logic circuit from a plurality of first logic circuits 410a or 410b associated with the first execution unit 210a-b), 
a plurality of instruction types executed by a second execution unit (col 7 lines 27-34: 220 executes floating point and graphics type instructions; col 7 lines 62-65: 230 executes load/store type instructions; 220 and 230 together form a second execution unit); 
	Brooks does not teach:
		the MCU being compliant with RISC-V based architecture;
wherein the plurality of first logic circuits except the particular logic circuit is turned off during the execution via a clock gating circuit,
determine whether a type of the instruction is included in a plurality of instruction types or not,
in response to a determination that the type of the decoded instruction is not included in the plurality of instruction types, disable a plurality of second logic circuits included in the second execution unit via the clock gating circuit; and 
in response to a determination that the type of the decoded instruction is included in the plurality of instruction types, execute the decoded instruction via a specific logic circuit from a plurality of second logic circuits associated with the second execution unit, wherein the plurality of second logic circuits except the specific logic circuit from the plurality of second logic circuits and the first execution unit are turned off during the execution via the clock gating circuit.
	However, Lin teaches:
wherein a plurality of first logic circuits except a particular logic circuit is turned off during execution (col 8 lines 46-52: only the functional unit needed to execute the latest machine code is turned on while the plurality of other functional units are turned off) via a clock gating circuit (col 6 lines 5-9 and col 9 lines 42-46: the logic unit 116 includes circuitry to turn on and off the supply of clock signals),
determine whether a type of the instruction is included in a plurality of instruction types or not (col 6 lines 14-20 and col 9 lines 26-32: the logic unit evaluates instructions to determine which functional unit needs to be turned on to execute the instruction; there may be a plurality of types of functional units as shown in col 11 of Table 1 and the logic circuit has to determine whether the type of the instruction matches one of the plurality of types of the functional units to determine which functional unit is needed to execute the instruction),
in response to a determination that the type of the decoded instruction is not included in a plurality of instruction types, disable a plurality of logic circuits via the clock gating circuit (col 6 lines 5-20, col 8 lines 46-52, and col 9 lines 26-32: the logic unit disables all other unneeded functional units in response to determining the specific functional unit needed to execute the instruction, this determining is also a determination that the type of the instruction does not match the types of the other functional units); and 
in response to a determination that the type of the decoded instruction is included in the plurality of instruction types (col 6 lines 5-20 and col 9 lines 26-32: the logic unit evaluates instructions to determine which functional unit needs to be turned on to execute the instruction), execute the decoded instruction via a specific logic circuit from a plurality of logic circuits (col 6 lines 5-20 and col 9 lines 26-32: the logic unit 116 turns on the supply of clock signals to the specific logic circuit for executing an instruction based on the instructions type), wherein the plurality of logic circuits except the specific logic circuit are turned off during the execution via the clock gating circuit (col 6 lines 5-20, col 8 lines 46-52, and col 9 lines 26-32: the logic unit 116 turns off the supply of clock signals to all the functional units except the specific unit needed to execute the instruction).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the core of Brooks to include the logic circuit of Lin such that the combination would include an execution module comprising the execution units 220a-b, 220, and 230 of Brooks and the clock gating circuit of Lin. In this combination, the execution module will determine whether an instruction has a type supported by one of the execution units 210a-b, 220, and 230. When an instruction has a type supported by 210a-b, 220, or 230, the execution module will send signals to turn on the functional unit that supports the instruction type and to turn off the other functional units.  One of ordinary skill in the art would have been motivated to make this modification to reduce power consumption (Lin col 5 lines 39-45).
	Further, Herdt teaches RISC-V based architecture (page 2 section II. A. paragraph 1: RISC-V is an open and free architecture)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ISA of Brooks to be compliant with RISC-V as taught by Herdt. One of ordinary skill in the art would have been motivated to make this modification to reduce licensing costs since RISC-V is an open and free ISA (Herdt page 2 section II. A. paragraph 1 line 1).

	Regarding claim 17, Brooks in view of Lin and Herdt teaches:
17. The MCU as claimed in claim 15, wherein the MCU comprises an instruction fetching (IF) module (Brooks Fig. 2 fetch unit 202), an instruction decoding (ID) module (Brooks Fig. 2 decode unit 208), an execution module (Fig. 2 210a, 210b, 220, and 230), and a write back module (Brooks col 8 lines 62-64: SPU 240 is a write back module since it produces results to write back), and wherein the execution module comprises the first execution unit (Brooks Fig. 2 210a and 210b), the second execution unit (Fig. 2 220 and 230), and the clock gating circuit (Lin col 6 lines 5-9 and col 9 lines 42-46: the logic unit 116, which is included in the execution module in the combination, includes circuitry to turn on and off the supply of clock signals).

	Regarding claim 18, Brooks in view of Lin and Herdt teaches:
18. The MCU as claimed in claim 15, wherein the plurality of first logic circuits of the first execution unit and the plurality of second logic circuits of the second execution unit are grouped in a way that a single logic circuit is activated during execution of the instruction at a time (Lin col 8 lines 46-52: only the functional unit needed to execute an instruction is activated while all other functional units are powered off; in the combination, the first logic circuits 210a-b and the second logic circuits 220 and 230 are grouped in a way that a single logic circuit will be activated during execution of an instruction).

	Regarding claim 19, Brooks in view of Lin and Herdt teaches:
19. The MCU as claimed in claim 15, wherein the plurality of instruction types associated with the second execution unit comprises: (a) load and/or store instructions, (b) multiplication instructions, and (c) division instructions (Brooks col 7 lines 30-34 and lines 62-62-65: FGU 220 is associated with multiply and divide instruction types and LSU 230 is associated with load and store instructions).

	Regarding claim 20, Brooks in view of Lin and Herdt teaches:
20. The MCU as claimed in claim 15, wherein the plurality of first logic circuits of the first execution unit and the plurality of second logic circuits of the second execution unit are grouped in a way that a single logic circuit is activated during execution of the instruction at a time (Lin col 8 lines 46-52: only the functional unit needed to execute an instruction is activated while all other functional units are powered off; in the combination, the first logic circuits 210a-b and the second logic circuits 220 and 230 are grouped in a way that a single logic circuit will be activated during execution of an instruction).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,478,225 (hereinafter, Brooks) in view of US 8,117,468 (hereinafter, Lin), “Extensible and Configurable RISC-V based Virtual Prototype” (hereinafter, Herdt), and US 6,799,262 (hereinafter, Blandy).
	Regarding claim 6, Brooks in view of Lin teaches:
6. The MCU as claimed in claim 1, 
	Brooks in view of Lin does not teach:
wherein the MCU is configured to implement a graph model to group RV32IM instruction sets for maximum sharing of logic gates.
However, Herdt teaches RV32IM instruction sets (page 2 section II. A. paragraph 1: RV32IM is an integer instruction set on RISC-V with multiplication and division)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the instruction set of Brooks to be an RV32IM instruction set as taught by Herdt. One of ordinary skill in the art would have been motivated to make this modification to reduce licensing costs since RISC-V is an open and free ISA (Herdt page 2 section II. A. paragraph 1 line 1). 
Further, Blandy teaches:
a just in time compiler (col 5 lines 23-26) configured to implement a graph model (col 6 lines 47-57: the byte array is a graph model since it tracks/models the dependencies of instruction registers) to group instruction sets for maximum sharing of logic gates (col 5 line 51-col 6 line 6: instructions are grouped to make use of all the hardware resources, i.e. for maximum sharing of logic gates; col 6 lines 14-27 and lines 47-60: the byte array/graph model is used to group the instructions).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the core of Brooks with the just in time compiler of Blandy such that the combination would group instruction sets to execute a maximum number of instructions at a time on the functional units, which is equivalent to maximizing the sharing of the logic gates among the instructions to be executed. One of ordinary skill in the art would have been motivated to make this modification to increase utilization of the functional units which would increase efficiency of the core since it would allow for more instructions to be processed in parallel. 

	Regarding claim 16, Brooks in view of Lin and Herdt teaches:
16. The MCU as claimed in claim 15, comprising RV32IM instruction sets (Herdt page 2 section II. A. paragraph 1: RV32IM is an integer instruction set on RISC-V with multiplication and division)
	Brooks in view of Lin and Herdt does not teach:
wherein the MCU is further configured to implement a graph model to group instruction sets for maximum sharing of logic gates.
	However, Blandy teaches:
a just in time compiler (col 5 lines 23-26) configured to implement a graph model (col 6 lines 47-57: the byte array is a graph model since it tracks/models the dependencies of instruction registers) to group instruction sets for maximum sharing of logic gates (col 5 line 51-col 6 line 6: instructions are grouped to make use of all the hardware resources, i.e. for maximum sharing of logic gates; col 6 lines 14-27 and lines 47-60: the byte array/graph model is used to group the instructions).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the core of Brooks with the just in time compiler of Blandy such that the combination would group instruction sets to execute a maximum number of instructions at a time on the functional units, which is equivalent to maximizing the sharing of the logic gates among the instructions to be executed. One of ordinary skill in the art would have been motivated to make this modification to increase utilization of the functional units which would increase efficiency of the core since it would allow for more instructions to be processed in parallel. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,478,225 (hereinafter, Brooks) in view of US 8,117,468 (hereinafter, Lin), and US 8,082,423 (hereinafter, Abernathy).
Regarding claim 7, Brooks in view of Lin teaches:
7. The MCU as claimed in claim 1, wherein the plurality of first logic circuits of the first execution unit comprises arithmetic logic unit (ALU) (Brooks col 12 lines 59-66: EXU 210 includes SL execution logic 410 which may include an ALU, see also Fig. 4) and address generator unit (AGU) (Brooks col 8 lines 16-25: one of the EXUs may perform address generation), and wherein the plurality of second logic circuits of the second execution unit comprises multiplication unit (Brooks col 7 lines 49-51: FGU 220 includes a separate multiply pipeline/unit), load and store unit (LSU) (Brooks col 7 lines 62-65: LSU 230), and divider unit (Brooks col 7 lines 49-51: FGU 220 includes a separate divide pipeline/unit).
	Brooks in view of Lin does not explicitly teach the first logic circuits comprises branch unit (BRU)
	However, Abernathy teaches a branch unit (BRU) (col 6 lines 51-55 and Fig. 3 306).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the core of Brooks to include the branch unit taught by Abernathy. One of ordinary skill in the art would have been motivated to make this modification to provide a dedicated unit for executing branches which would improve performance by freeing up the other functional units to perform other instructions.

	Regarding claim 14, Brooks in view of Lin teaches:
14. The computer-implemented method as claimed in claim 9, wherein the plurality of first logic circuits of the first execution unit comprises arithmetic logic unit (ALU) (Brooks col 12 lines 59-66: EXU 210 includes SL execution logic 410 which may include an ALU, see also Fig. 4) and address generator unit (AGU) (Brooks col 8 lines 16-25: one of the EXUs may perform address generation), and wherein the plurality of second logic circuits of the second execution unit comprises multiplication unit (Brooks col 7 lines 49-51: FGU 220 includes a separate multiply pipeline/unit), load and store unit (LSU) (col 7 lines 62-65: LSU 230), and divider unit (Brooks col 7 lines 49-51: FGU 220 includes a separate divide pipeline/unit).
	Brooks in view of Lin does not explicitly teach the first logic circuits comprises branch unit (BRU)
	However, Abernathy teaches a branch unit (BRU) (col 6 lines 51-55 and Fig. 3 306).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the core of Brooks to include the branch unit taught by Abernathy. One of ordinary skill in the art would have been motivated to make this modification to provide a dedicated unit for executing branches which would improve performance by freeing up the other functional units to perform other instructions.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        

/David J. Huisman/Primary Examiner, Art Unit 2183